        Case 3:20-cv-00122-BSM Document 23 Filed 09/15/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

UNITED STATES OF AMERICA                                                    PLAINTIFF
FOR THE USE AND BENEFIT OF
HAUSERS WATER SYSTEMS, INC.,
AN IOWA CORPORATION

v.                          CASE NO. 3:20-CV-00122-BSM

FCCI INSURANCE COMPANY                                                    DEFENDANT

                                         ORDER

       Pursuant to the parties’ stipulation of dismissal [Doc. No. 22] and Federal Rule of

Civil Procedure 41, this case is dismissed with prejudice.

       IT IS SO ORDERED this 15th day of September, 2021.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
